Exhibit 10.34

[Bank of America Letterhead]

 

 

Effective as of May 29, 2013 May 22, 2013

 

 

Middlesex Water Company

1500 Ronson Road

Iselin, New Jersey 08830

 

Attention: Mr. Bruce O’Connor, Vice President and Chief Financial Officer

 

Re: Extension of Maturity Date

 

Dear Mr. O’Connor:

 

Reference is made to the Master Promissory Note, dated February 2, 2009 (the
“Note”), in the original maximum principal amount of Twenty Five Million and
00/100 Dollars ($25,000,000), executed by Middlesex Water Company, a New Jersey
corporation (the “Borrower”) and delivered to Bank of America, N.A. (the
“Bank”), and the Uncommitted Line of Credit Letter Agreement, dated February 2,
2009, between the Borrower and Bank (the “Letter Agreement”). The Note, Letter
Agreement, and any and all other documents, instruments, and agreements executed
in connection therewith are referred to herein as the “Loan Documents”.
Capitalized terms used herein shall have the meaning ascribed to them in the
Loan Documents.

 

The Borrower has requested that the Note, the Letter Agreement and all
documents, instruments, agreements and amendments that evidence, govern or
secure the Note ( together with the Note , and the Loan Documents) be modified
for the purpose of extending the Maturity Date (as such term is defined in the
Loan Documents) and the Bank has agreed to such extension.

 

The Bank agrees that the Maturity Date as set forth in the Note shall be
extended from May 29, 2013 to May 28, 2014.

 

Upon (a) the execution and delivery of this Letter Agreement by the Borrower and
(b) receipt by the Bank of any unpaid payments under the Loan Documents, if any,
through but not including the date of the execution and delivery of this letter
and the extension set forth in this letter shall be effective and enforceable
against the Borrower. Nothing herein contained or implied shall be construed as
a waiver of any other provision of the Loan Documents or any other document
executed in connection with the Loan Documents or a waiver of any presently
existing or future default in the non-payment of principal and/or interest or
any other amounts due under the Loan Documents.

 

The Borrower hereby warrants and represents that the representations and
warranties contained in the Loan Documents continue to be true and correct and
that no event of default, and no event which with the giving of notice or lapse
of time or both would become an event of default, has occurred or is continuing
under the Loan Documents. The Borrower acknowledges that as of the date hereof
there are no offsets, defenses, claims, counterclaims, charges or deductions of
any nature against amounts due and owing under the Note or against the Bank or
any of its officers, directors or employers.

 

The Borrower hereby ratifies and confirms all respects and without condition all
of the terms nd provisions of the Loan Documents, as modified herein, as
applicable, and each agrees that said terms and provisions, except to the extent
expressly modified herein, continue in full force and effect.

 

 

 



This letter shall be binding upon the Borrower and each endorser and guarantor
of the Loan Documents and their respective successors, heirs and assigns and
shall inure to the benefit of the Bank and its successors and assigns. This
Agreement shall take effect as a sealed instrument and shall be governed by the
laws of the State of New Jersey

 

In no event shall this letter agreement constitute or be construed as a waiver
or release of the obligations of any maker, guarantor, endorser or other person
liable for the Borrower’s obligations under the Note, and the obligations of
such parties shall remain in full force and effect.

 

If this letter extending the Maturity Date is acceptable, please acknowledge
below and return the acknowledged copy to me.

 

If you have any questions, please contact me.

 

  Sincerely,         BANK OF AMERICA, N.A.               By: /s/ William T.
Franey     Name: William T. Franey     Title: Senior Vice President

 

 

This letter is agreed to by:

 

WITNESS:   MIDDLESEX WATER COMPANY                   By: /s/Kenneth J. Quinn  
By: /s/ A. Bruce O’Connor Name: Kenneth J. Quinn   Name: A. Bruce O’Connor
Title: VP-General Counsel & Secretary   Title:  VP & CFO

 

 

 

-2-

 





 